Title: To Benjamin Franklin from Catharine Greene, 3 July 1776
From: Greene, Catharine
To: Franklin, Benjamin


My Dearly beloved Friend
Warwick July the 3d 1776
I Gladly once more Welcom you To your own home though I Lament the occation hope by this you have Recoverd your Health and the Pheteiuge [Fatigue] of So Disagreeable a Tuor and have Resumd the Chearfull agreeable BENJAMIN FRANKLIN. Pray God to Preserve you long a Blessing to your family Friends and Injurd Country.
We have Disagreeable accounts from N. York and Quebeck But Still hope there Is Virtue and Stability enough in our friends to Send our Enemies a Shamd to there own homes, and be Simple Bread and Water the Portion of theire Cheifs and that in a Dungeon. But I Reflect is not Such guilty Conciencions Punishment enought? Ile leave them to a Higer Power. And to our agreeable Corrispond which has been So long Bar’d I think your last favor is Jany. 27th a long while indeed But you have been Sick and in a Strange Land. Do give Sister Some little account of it and She will give it me for She is a Dear good Woman and I know you have not time. In yours you wrote you had Put Ray to Lattin School which we was much Pleasd with as we Proposd giving him learning if his Capacity was good enough of which being Parents we did not think our Selves Judges. Mr. Greene was Just in Since my writeing and Designd to have wrote him Self to you but tis a Severe Drougth with us and has a Number of People makeing Hay So that is obligd to be with them But Desires his Kind Regards to you and Many thanks for your Care of his Boy and Says he hopes you will Call upon him for Money when ever you think fit for he does not love large Sums against him and would be Glad to know what Sum would Carry him throw Colledg. And if you think tis Best for him to Come home this Vacancy whether he would be Willing to go again or not I Could Deny my Self any Pleasure for My Childrens advantage. Those at home with Jenny and the family are all well and Joyn in Respects to you. I dont know but think Jenny is like to get one of our best Matches you are So good a friend to Matrimony that you will be Glad to hear of it. I Could Run much farther but fear the Post will be gone So I bid you Day Day God Bless. Your friend that loves you Dearly
Caty Greene
Brother Hubbart Desires his love to all.
 
Addressed: To / Doctr Franklin / Philadelphia / Free
